Citation Nr: 1811726	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-06 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an increased schedular rating for a right knee disability, currently rated as 10 percent disabling based on limitation of flexion, 30 percent disabling based on limitation of extension, and 10 percent disabling based on slight lateral instability.

2. Entitlement to an extraschedular rating for a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1956.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via videoconference in June 2015 and a transcript of the hearing has been associated with the claims file.

These matters were previously before the Board at which time the Board remanded the claims for additional development.

In a July 2017 rating decision the RO increased limited extension due to right knee DJD from 0 percent to 30 percent, effective May 5, 2017

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).





FINDING OF FACT

The Veteran's right knee disability is productive of painful flexion and extension; moderate recurrent lateral instability; and frequent episodes of "locking" pain, and effusion into the joint.  It has not been productive of flexion limited to 30 degrees or less; extension limited to 30 degrees or more; ankylosis; malunion or nonunion of the tibia and fibula; genu recurvatum; or arthritis involving two or more major joint or minor joint groups.


CONCLUSIONS OF LAW

1. The criteria for a schedular rating in excess of 10 percent for limitation of flexion of the right knee are not met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.25, 4.27, 4.40, 4.71a, Diagnostic Code 5260 (2017).

2. The criteria for an initial 10 percent schedular rating, but no higher, for limitation of extension of the right knee were met for the period prior to May 5, 2017.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.25, 4.27, 4.40, 4.71a, Diagnostic Code 5261 (2017).

3. The criteria for a schedular rating higher than 30 percent for limitation of extension of the right knee are not met for the period since May 5, 2017.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.25, 4.27, 4.40, 4.71a, Diagnostic Code 5261 (2017).

4. The criteria for an increased schedular rating of 20 percent, but no higher, for instability of the right knee are met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.25, 4.27, 4.40, 4.71a, Diagnostic Code 5257 (2017).

5. The criteria for an additional, separate 20 percent rating for frequent episodes of "locking", pain, and effusion into the joint are met for the entirety of the appeal period.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.25, 4.40, 4.71a, Diagnostic Code 5258 (2017).

6. The criteria for an extraschedular disability rating, beyond the ratings already assigned, for the Veteran's right knee disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Codes 5256-5263 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to higher ratings for his service-connected right knee disability.
Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).
In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2017); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).
In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2017).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).
Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2017). 
Here, the Veteran has a 10 percent disability rating for right knee limitation of flexion under Diagnostic Code 5260-5003 from March 4, 2008; a noncompensable disability rating for limitation of left knee extension under Diagnostic Code 5003-5261 from January 28, 2013 and a 30 percent disability rating from May 5, 2017; and a 10 percent disability rating for left knee instability under Diagnostic Code 5257 from January 28, 2013.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2017).
Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is to be evaluated on the basis of limitation of motion as per the diagnostic codes for the specific joint or joints.  Id.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned where there is x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id.  For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (f).  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is assigned where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is assigned where knee flexion is limited to 15 degrees.
Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is assigned where knee extension is limited to 10 degrees, a 20 percent rating is warranted with extension is limited to 15 degrees, a 30 percent rating is warranted where extension is limited to 20 degrees, a 40 percent rating is assigned where knee extension is limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.
Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted where there is slight recurrent subluxation or lateral instability, a 20 percent rating is warranted where there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted where there is severe recurrent subluxation or lateral instability.
The Veteran's claim for an increased rating was received in April 2012; the relevant evaluation period begins in April 2011.
In this regard, the Veteran was afforded a VA examination in May 2011.  At the time of the examination, the Veteran complained of knee pain getting progressively worse.  The Veteran's treatment included activity limitation including walking, standing, kneeling, climbing, squatting, and running.  Upon examination, the Veteran demonstrated flexion to 140 degrees and extension to 0 degrees.  The examiner documented pain, crepitus, instability, giving way, weakness, weekly locking episodes, and stiffness; but noted no episodes of dislocation or subluxation, or effusions.
The evidence of record includes a May 2013 VA examination report in which the Veteran complained of instability, giving way, locking, and increased pain when going up and down the stairs.  Upon examination, the Veteran demonstrated flexion to 120 degrees and extension to 5 degrees.  The examiner documented pain on movement, but noted no subluxation/ dislocation, or tibial and/ or fibular impairment.  In July 2013, an addendum VA examiner opinion was associated with the Veteran's claims file.  The July 2013 VA examiner noted that the Veteran complained of pain when the joint is repeatedly used over a period of time. 
The Veteran was afforded an additional VA examination in January 2015.  At the time of the examination, the Veteran complained of increased intensity of his symptoms including 10/10 pain that wakes him up at night, tenderness, and burning; the Veteran also complained of stiffness, and locking.  Upon examination, the Veteran demonstrated flexion to 115 degrees and extension to 5 degrees.  The examiner documented that the Veteran reported flare-ups 3-4 times a week; but noted no ankylosis, subluxation, lateral instability, effusion, tibial and/or fibular impairment, or meniscus condition. 
The Veteran was also afforded a VA examination in October 2016.  At the time of the examination, the Veteran complained of pain worsening with twisting, prolonged walking, squatting, or climbing.  Upon examination, the Veteran demonstrated flexion to 85 degrees and extension to 0 degrees.  The examiner documented that the Veteran reported flare-ups; but noted no ankylosis, subluxation, lateral instability, effusion, or meniscal conditions.   
In April 2017, the Board remanded the Veteran's claim for a contemporaneous VA examination which included an attempt to quantify the Veteran's amount of functional loss due to pain, and the range of motion testing results required in Correia and a May 2017 VA examination was associated with the claims file.  Correia v. McDonald, 28 Vet. App. 158 (2016).  At the time of the examination, the Veteran complained of locking, limitation of walking, and inability to climb stairs.  Upon examination, the Veteran demonstrated flexion to 100 degrees and extension to 20 degrees and the examiner noted that the examination was being conducted during a flare-up.  The examiner also documented recurrent effusion; but noted no ankylosis, recurrent subluxation, instability, tibial and/or fibular impairment, or meniscus condition.   
In September 2017, the Board again remanded the Veteran's claim for a VA examination which included both an attempt to quantify the Veteran's amount of functional loss due to pain, and the range of motion testing required in Correia and an October 2017 VA examination was associated with the claims file.  At the time of the examination, the Veteran complained of constant right knee pain, weakness, giving out, buckling, swelling, popping, and clicking.  Upon examination, the Veteran demonstrated flexion to 40 degrees and extension to 15 degrees.  The examiner documented tenderness or pain on palpation of the joint or associated soft tissue, recurrent effusion, and crepitus; but noted no ankylosis, recurrent subluxation, lateral instability, and tibial and/or fibular impairment.   
The evidence of record also includes VA treatment records which document right knee symptoms of crepitus, tenderness, episodes of knee locking, and daily pain. The VA treatment records also document that the Veteran had right knee arthroscopic surgery in 1984.  
To the extent that the foregoing reflects active range of motion of the right knee in weight-bearing conditions but did not include findings related to passive range of motion, or range of motion in non-weightbearing conditions, the Board finds these deficiencies to be nonprejudicial.  Passive range of motion is the amount of motion possible when an examiner moves a body part with no assistance from the individual being evaluated.  It is usually greater than active range of motion because the integrity of the soft tissue structures does not dictate the limits of movement.  Comparisons between passive range of motion and active range of motion provide information about the amount of motion permitted by the associated joint structures (passive range of motion) relative to the individual's ability to produce motion at a joint (active range of motion). CYNTHIA NORKIN & D. JOYCE WHITE, MEASUREMENT OF JOINT MOTION: A GUIDE TO GONIOMETRY 8-9 (2016).  

Testing the joint under weight-bearing conditions involves movement of the body against gravity.  J. Randy Jinkins, Upright, Weight-bearing, Dynamic-kinetic Magnetic Resonance Imaging of the Spine: Initial Results, 15 J. Eur. Radiol. 1815 (2005).  When evaluating the effect of a joint disability's impact on range of motion, it is preferable to test in weight-bearing conditions because testing in nonweight-bearing conditions underestimates the degree of pathology.  Id. at 1823.

Here, there is no indication that the structural integrity of the right knee joint is compromised, such that passive range of motion in this case would be more limited than active.  As such, the Board concludes that the absence of findings related to passive range of motion is not prejudicial, and the Board will evaluate the Veteran's range of motion using the available findings related to active range of motion.  The Board also finds that as testing in weight-bearing conditions is more demonstrative of the degree of right knee pathology, the absence of findings related to range of motion under nonweight-bearing conditions also is not prejudicial, and that the findings of record are adequate for adjudicative purposes.

Based on the foregoing evidence, the Board finds that for the period prior to May 5, 2017, a 10 percent rating, but no higher, is warranted for limitation of extension pursuant to 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Throughout the relevant period on appeal, the Veteran complained of pain and weakened movement on use.  As a result, the Board is granting a 10 percent rating for the right knee for the period from April 27, 2011 to May 5, 2017 under Diagnostic Code 5003-5261.  
Otherwise, ratings higher than the current ratings are not warranted under Diagnostic Codes 5260 and 5261 because the Veteran demonstrated flexion to 140 degrees and extension to 0 degrees during the May 2011 exam, flexion to 120 degrees and extension to 5 degrees during the May 2013 exam, flexion to 115 degrees and extension to 5 degrees during the January 2015 exam, flexion to 85 degrees and extension to 0 degrees during the October 2016 exam.  The Board notes that the Veteran demonstrated extension to 20 degrees during the May 2017 VA examination when he was examined during a flare-up, and extension to 15 degrees during the October 2017 VA examination.  However, the Veteran is already in receipt of a 30 percent rating under Diagnostic Code 5003-5261 from May 5, 2017.   
The Board has also considered whether the Veteran is entitled to a rating under additional potentially applicable diagnostic codes.  For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (f) (2017).  A rating higher than the current rating for arthritis is not warranted under Diagnostic Code 5003 because the Veteran's arthritis does not affect two or more major joint or minor joint groups and there is no evidence of incapacitating episodes.  See 38 C.F.R. § 4.71a.    

In addressing Diagnostic Code 5257, the Board notes that the Veteran is already in receipt of a 10 percent rating for instability under Diagnostic Code 5257 for the period from January 28, 2013.  However, resolving all doubt in the Veteran's favor, the Board finds that the Veteran has consistently endorsed moderate instability throughout the relevant period on appeal.  See May 2011, May 2013, and October 2017 VA Examinations.  Additionally, in an April 2016 shoulder and arm condition VA examination report, the examiner noted that the Veteran's medical evidence supported right knee instability and multiple falls as a result of right knee instability, including a fall injuring his left shoulder in May 2014.  Therefore, the Board is granting an increased 20 percent rating from April 27, 2011.  A rating higher than 20 percent is not warranted, as objective findings of lateral instability have not been observed on physical examination.

Next the Board considered whether the Veteran's right knee disability presents any additional manifestations that would warrant the assignment of a separate rating.  The record is negative for evidence of ankylosis; impairment of tibia and fibula; and genu recurvatum; therefore the Board finds that the following diagnostic codes are not applicable in the present case: 5256 (ankylosis of the knee); 5262 (impairment of tibia and fibula); and 5263 (genu recurvatum).

The Board does however find that a separate 20 percent rating is warranted for dislocation of cartilage semilunar with frequent episodes of "locking" pain, and effusion into the joint under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Throughout the relevant appeal period, the Veteran reported pain and episodes of locking.  The Veteran has also reported swelling and popping.  During the May 2011 VA examination the examiner documented that the Veteran reported weekly locking episodes.  During the October 2017 VA examination the Veteran complained of swelling and popping.  The Veteran complained of locking during the May 2013, January 2015, and May 2017 VA examinations.

The Board notes that the rating schedule does not require medical evidence to substantiate the dislocation of cartilage semilunar with frequent episodes of "locking" pain, and effusion into the joint.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that a separate rating is warranted based on the Veteran's reports of locking throughout the appeal period and, swelling, and popping. 38 C.F.R. § 4.71a; see also Lyles v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1704, *18 (Nov. 29, 2017).

In summary, an increased schedular rating of 10 percent for limitation of extension for the period from April 27, 2011 to May 5, 2017, and an increased schedular rating of 20 percent for instability for the period from April 27, 2011 are warranted.  Also, a separate 20 percent for dislocation of cartilage semilunar with frequent episodes of locking pain, and effusion into the joint; and a separate 10 percent rating for cartilage, semilunar, removal of are granted. 
Extraschedular Rating
The Board has considered whether referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2017).
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step, or element, inquiry.
First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.
Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."
Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.; see also Anderson v. Shinseki, 23 Vet. App. 423 (2009) (the Thun criteria are to be interpreted as elements rather than steps).
With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the Veteran's service-connected right knee disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reported that his right knee disability is productive of ongoing pain, locking, giving out, loss of range of motion, limitation of motion, and tenderness. Each of these manifestations are contemplated by the rating schedule.  As the Veteran has not complained of, and the record does not otherwise demonstrate, signs or symptoms not accounted for by the currently assigned disability ratings, the Board finds the schedular rating criteria to be adequate, and, accordingly, that referral for extraschedular consideration is not warranted.


(CONTINUED ON NEXT PAGE)


ORDER

A schedular rating in excess of 10 percent for limitation of flexion due to right knee DJD is denied.

An increased schedular rating of 10 percent for limitation of extension due to right knee DJD for the period from April 27, 2011 to May 5, 2017 is granted.

A schedular rating in excess of 30 percent for limitation of extension due to right knee DJD for the period from May 5, 2017 is denied.

An increased schedular rating of 20 percent for instability due to right knee DJD for the period from April 27, 2011 is granted.

A separate rating of 20 percent for frequent episodes of "locking", pain, and effusion into the joint is granted.

An extraschedular rating for the service-connected right knee disability is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


